Citation Nr: 1123564	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  08-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability with radiculopathy.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1976 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing held in Louisville, Kentucky in December 2009.  A transcript of that hearing is of record.

The issue of service connection for a lumbar spine disability is addressed in the remand that follows the decision below.


FINDING OF FACT

The Veteran does not have hepatitis C that is related to his military service.


CONCLUSION OF LAW

The Veteran does not have hepatitis C that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in September 2005, February 2006, and April 2007.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claim, any timing errors have been cured by the RO's subsequent actions.  Id.)  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to service connection, including identifying the risk factors for Hepatitis C, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the agency of original jurisdiction (AOJ) obtained the Veteran's service treatment records (STRs), VA medical records, and secured an examination in furtherance of his claim.  VA examination with respect to the issues on appeal was obtained in May 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it was predicated on consideration of the service treatment records, and VA medical records in the claims file, and the VA examiner considered all of the pertinent evidence of record, including the Veteran's in-service and post-service risk factors for the development of Hepatitis C.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues decided herein has been met.  38 C.F.R. § 3.159(c) (4).  No duty to notify or assist was unmet.

II. Analysis

The Veteran has alleged that his currently diagnosed hepatitis C is the result of inoculations using an air gun that had been used to inoculate several other soldiers before him.  Essentially, the Veteran alleges that because the air gun was used for several soldiers, blood from other individuals was transferred onto the air gun prior to it being used on him.  See December 2009 Board hearing.

The service treatment records (STRs) contain a May 1977 Notification of Drug Abuse, which noted that the Veteran was an amphetamine user, and a June 1977 entry noted that the Veteran was a poly-drug abuser of cannabis, amphetamine, and methaqualone.  

A June 2003 psychiatric consult noted cocaine use, in addition to other illicit substances.  An April 2005 hepatitis C intake entry noted that the Veteran began using alcohol at age 14, and cocaine at age 17.  The Impression provided included an Axis I diagnosis of cocaine abuse.  A March 2005 discharge summary reflected an Axis I diagnosis of cocaine dependence, opioid dependence, and barbiturate abuse.  The Veteran described a lifelong use of illicit substances, noting that he took whatever he could get his hands on.  See March 2005 Discharge Summary.  A June 2005 discharge summary noted cocaine dependence with a recent relapse and poly substance dependence.  A January 2006 problems list from the Louisville VAMC noted cocaine abuse, and a December 2006 entry noted methamphetamine and crack cocaine use in the last 40 days.  

At the December 2009 Board hearing, the Veteran responded "no" to a list of risk factors identified by his representative, noting that he was not an injection drug user, was not a recipient of donated blood products or organs, was not a hemodialysis patient, had not had body piercings or tattoos done with non-sterile instruments, was not born to a mother with hepatitis C, and had not shared personal items such as a razor, toothbrush, or anything else that may have come into contact with an infected person.

In May 2010, the Veteran was afforded a VA examination to evaluate the medical probability that his currently diagnosed Hepatitis C was traceable to military service.  The VA examiner, B.F., M.D., reported that she reviewed the claims file and noted that Hepatitis C was first diagnosed in 2000, and reported that she found a documented history of intravenous (IV) drug abuse in the 1970s through the 1980s, and intranasal cocaine use in the 1970s and 1980s.  The VA examiner considered the Veteran's STRs, which included a June 1977 physical profile serial report from the USAF hospital, noting that the individual's defect included being a poly-drug abuser (cannabis, amphetamine and methaqualone.)  At this examination, the Veteran reported that he was informed back in the 1980s that he had a non-A, non-B hepatitis when he attempted to give blood.  He noted that he never sought medical care at the time of the diagnosis, and noted that the issue of hepatitis was not addressed until he established care with the Louisville Kentucky VAMC in January 2000.  The Veteran reported that his hepatitis C was service related based on the way his immunizations during basic training in 1976 were administered.  He described receiving jet gun inoculations on two separate occasions and stated that the jet gun was not cleaned between soldiers.  The Veteran denied tattoos, intranasal cocaine use, and IV drug use.  

The VA examiner opined that upon review of the Veteran's STRs, the primary risk factor for hepatitis C was that of drug use.  However, the VA examiner noted that the types of drugs and the routes by which they were administered did not place the Veteran at risk.  In particular, she noted that the record of polysubstance use documented as cannabis, amphetamine, and methaqualones are either taken orally or inhaled.  There was no documented confirmed use of intranasal or intravenous drug use during service.  However, the VA examiner noted a history of intranasal and IV drug use in the 1970s and late 1980s.  Dr. F. noted that when questioned, the Veteran denied this history of drug use altogether.  Dr. F. stated that no other risk factors were identified during active service, to include that of a jet gun inoculation for immunizations upon entrance into service.  Dr. F. stated that it should, however, be noted that a thorough review of the STRs did not reveal an immunization record at all.  Therefore, Dr. F. noted, an accurate assessment of the delivery of required immunizations could not be ascertained without resorting to mere speculation.  Dr. F. noted that post-service social behavior had also been somewhat risky, and included the aforementioned IV drug use, and intranasal cocaine use in the 1970s and late 1980s, as well as repeated prison incarcerations during which time the Veteran's social behavior could not be corroborated.  In sum, Dr. F. noted that it was her opinion based solely on the factual data, that it was less likely than not that the Veteran's current hepatitis C virus was due to active military service, including the air gun inoculation for immunization upon entrance into service.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

For service connection to be granted in this case for hepatitis C, the evidence must show that the Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury or event and the Veteran's hepatitis C.  Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

In addition to the general statutory and regulatory legal authority governing service connection claims, a VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence of documented cases of air-gun infection.  The Fast Letter noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission and, if applicable, a rationale as to why the examiner believes the air gun was the source of the hepatitis C.

Here, there is no dispute that the Veteran is currently diagnosed with hepatitis C, with the earliest diagnosis apparently made in 2000.  The question at hand is whether his currently diagnosed hepatitis C is traceable to his period of active duty service; including, to an alleged in-service inoculation with an air gun.  In this case, the salient point to make is that the May 2010 VA examiner, Dr. F. did not find that the Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  Dr. F. concluded that based on the factual data, it was less likely than not that the Veteran's current hepatitis C virus was due to active military service, in particular the air gun inoculation for immunization.  She explained that after examining the Veteran's records, the primary risk factor for Hepatitis C was drug abuse.  Dr. F. noted that the Veteran did have drug use in service, however the types of drugs he used (cannabis, amphetamine, and methaqualones) (see June 1977 entry in the STR's) were either taken orally or inhaled; and therefore, the types of drugs used in service did not place him at risk for Hepatitis C.  In any event, even if the hepatitis C risk factors of intranasal or intravenous drug use during service had been shown, this in-service risk factor would not lead to service connection for Hepatitis C because a disability incurred during active military service will not be found to be incurred in line of duty if such disability was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  Drug abuse means the use of illegal drugs, the intentional use of prescription drugs or nonprescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) (2010); see also 38 U.S.C.A. §§ 105(a), 1110 (West 2002); VAOPGCPREC 7-99 (June 9, 1999) (direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded).  

After examining the record, the May 2010 VA examiner did find that the Veteran's post-service social behavior was somewhat risky, and included a history of intranasal and intravenous drug use.  Although the Veteran denied a history of IV drug use, as noted by Dr. F., his post-service medical records show otherwise.  As such, the Board finds the Veteran's denial of IV or intranasal cocaine use not to be credible because his statement is contradicted by a record that appears more trustworthy given that it was prepared in conjunction with medical care or treatment.  According to treatment records from the Louisville VAMC, the Veteran described a lifelong use of illegal drugs, noting that he took whatever he could get his hands on.  He stated that he began using cocaine at age 17, and medical records consistently document cocaine abuse, and also note methamphetamine use.  Both of these illegal drugs are most likely taken intranasal and intravenously, and led Dr. F. to conclude that the Veteran had used IV and intranasal drugs after service.  

Even though the VA examiner acknowledged that an accurate assessment of the delivery of required immunizations could not be ascertained without resorting to speculation, and took into account the Veteran's report of receiving jet gun inoculations, she nevertheless determined that it was less likely than not that the Veteran's current Hepatitis C virus was due to active military service, in particular to the air gun inoculation for immunization upon entrance into service.  In sum, considering Dr. F.'s explanation in its entirety, she was unable to identify in-service risk factors for the development of hepatitis C.  Instead, after examining the record, she found evidence of post-service risky social behavior, which included IV drug use and intranasal cocaine use, both of which have been identified as risk factors for the development of Hepatitis C.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

Dr. F.'s assessment is supported by medical literature and studies involving Hepatitis C, outlined in a 2004 VA Fast letter, which includes key points about Hepatitis C.  Specifically, the 2004 document notes that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  The Board finds it significant that the Veteran's documented post-service injection drug use has been identified as the known mode of transmission by which a large majority of Hepatitis C infections are contracted.  Here, as noted by Dr. F. the post-service medical records document methamphetamine, and cocaine abuse, which can be taken intravenously and intranasal.  See December 2006 and January 2006 entries in the Louisville VAMC treatment records. 

The Veteran is competent to report that he received an air gun inoculation during service, and although the record of immunizations is not of record, the Board does not question the credibility of the Veteran's statement that he received immunizations upon entrance into the service.  However, even assuming the Veteran's statement regarding air gun injections during service is credible, there is a lack of any scientific evidence of documented cases of air-gun infection.  See VA Fast Letter issued in June 2004 (FL 04-13, June 29, 2004).  Further, the VA examiner took into account the Veteran's statement that he received an air gun inoculation during service (although she noted that she could not comment on the precise delivery of immunizations) but determined that she could not identify any in-service risk factors, and found that his post-service risk factor which included IV and intranasal drug use was a more significant risk factor and more likely the cause of the development of hepatitis C in the Veteran's case.

In sum, considering Dr. F.'s opinion in its entirety, the salient point to make is that she did not identify any in-service risk factors for the development of hepatitis C, nor did she describe any in-service symptoms which could be symptoms of the Veteran's later diagnosed hepatitis C.  Instead, she described the Veteran's post-service behavior as risky, noting that it included intravenous and intranasal cocaine use, and opined that it was less likely than not that the Veteran's current hepatitis C virus was attributable to his period of active military service.

After review of all the evidence in the Veteran's claims file, the Board finds that a preponderance of the evidence is against the claim for service connection for hepatitis C.  The weight of the evidence demonstrates that the Veteran did not have any in-service risk factors that are recognized as creating a high risk of hepatitis infection, e.g., blood transfusion, tattoos, intravenous drug use or promiscuous sexual activity.  There is no competent evidence of a relationship between the Veteran's diagnosis of hepatitis C and his military service.  While the Veteran believes he contracted this disease from an air gun inoculation in service, there is no evidence to suggest that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the etiology of his disability.  See Espiritu v. Lewinski, 2 Vet App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2010).  Consequently, the Veteran's own assertion as to the etiology of his disability is not probative.  Here, the greater weight of the evidence, including scientific research on hepatitis C and the medical opinion of Dr. F. are against the Veteran's claim.  As such, service connection for hepatitis C is denied.


ORDER

Service connection for hepatitis C is denied.


REMAND

The Veteran contends that since he initially injured himself playing football while in the service in 1976, he has continuously experienced problems with his back.  See December 2009 Board Hearing.

The Veteran's service treatment records contain a May 1977 entry noting that the Veteran was kicked in the back while playing football.  The Veteran stated that he jumped for the football and someone kicked him.  The impression given was no spasm or tenderness present, but pain was noted from the L-5 area to the knee.  Another May 1977 entry noted that the Veteran complained of pain in the thigh from a football injury seven months earlier, noting that he was kicked in the L-5 spine and felt numb on his right buttock, noting that he occasionally experienced shooting pain down his right leg, and that occasionally it hurt to walk.  The examiner noted a tender right sacroiliac joint, negative straight leg raising, and a contusion of the peripheral nerve.  No discharge medical evaluation is found in the claims file.

The Veteran's outpatient treatment records from the Louisville VAMC contain an October 2003 entry noting that the Veteran was in a car accident and had severe pain in his lower ribs and upper abdomen, in addition to left back pain.  The outpatient treatment records also contain several entries showing chronic low back pain, (see August 2002 entry), and a December 2005 entry noted that the Veteran experienced back pain after a work injury while moving a 300-pound stone.  

Based on the evidence just described, the Board remanded the claim for a medical examination and nexus opinion to identify any current lumbar spine disability, and thereafter, to determine the medical likelihood that a current low back disability was at least as likely as not traceable to his period of military service.  

A May 2010 VA examiner, B.F., M.D., opined that the Veteran's current back disability was less likely than not caused by or the result of the football injury of record during service in 1977.  Dr. F. explained that the 1977 injury was sustained nearly 23 years prior to the first VA Medical Center or private claim of "back back."  (The Board assumes this is a typographical error and was intended to be a reference to "back pain" or something akin to it.)  Dr. F. noted that without record of the Veteran's clinical history from time of active military service until 2002, a direct clinical correlation to the football injury could not be made.  Additionally, Dr. F. noted that the 2003 motor vehicle accident and work related injuries in 2005 would be the more likely contributors to a current back disability.  Therefore, based on the above explanation, Dr. F. opined that the Veteran's back disability was less likely as not caused by or the result of the football injury of record from 1977.  

The Board finds the May 2010 VA examiner's opinion inadequate for rating purposes.  Initially, the Board notes that although the April 2010 Board remand specifically directed the VA examiner to consider the Veteran's testimony from his December 2009 Board hearing where he reported experiencing continued back problems since service, the VA examiner did not acknowledge or comment on the Veteran's statement regarding continuity of back symptomatology since service.  This is particularly relevant considering that the only explanation provided by Dr. F. as to why the documented 1977 in-service football injury was not related to the Veteran's current back disability-lumbar myofascial strain, was that the 1977 injury occurred almost 23 years before the first documented post-service notation in the medical record noting back trouble.  In offering this assessment, the VA examiner did not acknowledge the Veteran's report of having chronic and recurrent back problems since the in-service injury.  In this regard, the Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  Although this case is different than Dalton, in that the VA examiner failed to comment on lay statements noting continuity of symptomatology since service, and relied solely on the lack of contemporaneous evidence for years after service to provide a negative nexus opinion, the Board finds that the same principle applies.  The Veteran's lay statement addressing continued back pain since service should have been commented on by the VA examiner when she formed her opinion as to the medical probability that the Veteran's current back disability was attributable to military service.

Additionally, in light of an opinion from the United States Court of Appeals for Veterans Claims (Court) in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), and VA's duty to assist the Veteran in developing his claim, the Board finds that further evidentiary development is required.  The May 2010 VA examiner was also asked to offer an opinion as to the degree of likelihood that the work-related injury in 2005 represented an aggravation of a pre-existing back injury, or if it was an independent, separate injury.  In response, the VA examiner opined that without record of the Veteran's clinical course surrounding the 2003 motor vehicle accident (MVA) until 2005, at which time the work related injury of question occurred, she could not opine as to the degree of likelihood that the work-related injury represented an aggravation of a pre-existing back injury, or if it was an independent, separate injury, without mere speculation.  

Here, the VA examiner provided an explanation for her conclusion that she could not resolve the issue of aggravation of a pre-existing back injury without resorting to speculation.  She explained that she could not provide a non-speculative determination without reviewing medical records of the Veteran's clinical course surrounding the 2004 MVA until 2005, when the Veteran suffered a work related injury.  Dr. F. identified further relevant information that should be obtained to facilitate a non-speculative determination.  See Id.  Because the VA examiner identified additional evidentiary development that she believes would aid in arriving at a non-speculative opinion, the Board finds that remand is required to attempt to obtain the medical records described by Dr. F., specifically, any medical records related to the Veteran's motor vehicle accident in October 2003, in particular records dated from October 2003 up until 2005, when a work related injury occurred.  There is no indication that these records are already of record, missing, or that the time for obtaining the records has passed.  Records from the Louisville VAMC include an October 2003 entry noting that the Veteran was in a car accident and had severe back pain, and also contain a request from the Veteran that his physician provide a statement for his insurance noting that he will be off work from November 2003 until February 2004 due to a car wreck in October 2003.  However, the Louisville VAMC medical records do not contained detailed documentation of the clinical course surrounding the 2003 MVA, as needed by Dr. F. to possibly render a non-speculative opinion.  Due to the severity of the accident, (the Veteran claims he was not able to work), it seems possible that additional, more detailed medical records, possibly from a private hospital, pertaining to this 2003 MVA exist but are not of record.  As such, the Board finds that remand is warranted to determine if additional medical records surrounding the 2003 MVA exist.  If so, these medical records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all health care professionals who have treated him for back problems since service, in particular, treatment records pertaining to his 2003 motor vehicle accident where he injured his back.

2.  The Veteran should be afforded a VA spine examination.  The examiner should set forth diagnoses for each disability found and provide an opinion as to whether it is at least as likely as not that any current low back disability is, even in part, attributable to military service, especially the documented football injury in 1976 or 1977.  The Veteran's statements regarding continued back symptoms since service, and the 1977 in-service entry noting a football injury where the Veteran was kicked in the back, should be taken into account when arriving at an opinion.  Further, the post-service 2003 motor vehicle accident, and the work-related injury that occurred in December 2005 should be taken into account in forming an opinion.  The examiner should offer an opinion as to the degree of likelihood that the work-related injury in 2005 represented an aggravation of a pre-existing back injury, or if it was an independent, separate injury.

(The AOJ should make sure that the medical opinions comply with this remand and the questions presented in this opinion request, especially with respect to detailing any connection to military service.  If a report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.)

The examiner should explain his/her opinion in detail, pointing to evidence in the file and scientific principles that support the opinion.  If the examiner determines that she/he cannot provide an opinion on the issues at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she/he should comment on whether the inability to provide an opinion is due to a lack of information that could only have been collected in service or soon thereafter, information which is missing, or that the time for obtaining the information has passed, or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

3.  After undertaking any other development deemed appropriate, the AOJ should consider the issue on appeal in light of all information or evidence received.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


